UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4898



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

JOHN MICHAEL BENNETTE,
                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-05-4)


Submitted:   October 31, 2006             Decided:   December 6, 2006


Before TRAXLER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Devon L. Donahue,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E. B. Holding, Acting United States Attorney,
Anne M. Hayes, Jennifer P. May-Parker, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Following   a   jury   trial,    John   Michael   Bennette   was

convicted of possession of a firearm by a fugitive from justice, in

violation of 18 U.S.C.A. §§ 922(g)(1), 924 (West 2000 & Supp.

2006).    The district court sentenced Bennette to forty-two months

in prison.    Bennette timely appeals.

            Bennette asserts on appeal that the district court erred

in denying his motions for judgment of acquittal pursuant to Rule

29 of the Federal Rules of Criminal Procedure because the evidence

was insufficient to support his conviction. We review the district

court’s decision to deny a motion for judgment of acquittal de

novo.    United States v. Smith, 451 F.3d 209, 216 (4th Cir.), cert.

denied, 127 S. Ct. 197 (2006).         Where, as here, the motion was

based on a claim of insufficient evidence, “[t]he verdict of a jury

must be sustained if there is substantial evidence, taking the view

most favorable to the Government, to support it.”               Glasser v.

United States, 315 U.S. 60, 80 (1942).          This court “ha[s] defined

‘substantial evidence,’ in the context of a criminal action, as
that evidence which ‘a reasonable finder of fact could accept as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.’”          United States v. Newsome, 322
F.3d 328, 333 (4th Cir. 2003) (quoting United States v. Burgos, 94

F.3d 849, 862-63 (4th Cir. 1996) (en banc)).            In evaluating the

sufficiency of the evidence, the court considers circumstantial and

direct evidence, and allows the government the benefit of all

reasonable inferences from the facts proven to those sought to be


                                   - 2 -
established.     United States v. Tresvant 677 F.2d 1018, 1021 (4th

Cir. 1982).

            Section 922(g)(2) prohibits “any person . . . who is a

fugitive from justice . . . [from] posess[ing] in or affecting

commerce . . . any firearm or ammunition.”1            18 U.S.C. § 922(g)(2).

A “fugitive from justice” is defined under the statute as “any

person who has fled from any State to avoid prosecution for a

crime.”     18 U.S.C. § 921(a)(15) (2000).              In United States v.

Spillane, 913 F.2d 1079 (4th Cir. 1990), in the context of a

§   922(g)(2)   conviction,        this   court   defined   a   “fugitive   from

justice” as “[a]ny person who, knowing that charges are pending,

purposely (1) leaves the jurisdiction of prosecution and (2)

refuses to answer those charges by way of appearance before the

prosecuting tribunal.”           Id. at 1081-82.    Bennette argues that the

government failed to show that he deliberately left Maine knowing

there were charges pending against him.

            Although this court has not directly addressed the issue,

other     circuits        have    distinguished    between      a   defendant’s
classification       as    a     “fugitive,”   which   is    necessary   for   a

§ 922(g)(2) conviction, and a defendant’s actual knowledge that he
was classified as a fugitive when he left the state where charges

were pending, which is not required for a § 922(g)(2) conviction.

See United States v. Ballentine, 4 F.3d 504, 506 (7th Cir. 1993)

(collecting cases).         The Seventh Circuit explained in Ballentine,


      1
      The parties stipulated that the firearm at issue in this case
traveled in interstate commerce. (J.A. 238).

                                       - 3 -
      “[F]ugitive” status . . . involves a defendant’s
      knowledge that charges are pending against him. It is
      not necessary for him to understand that he carries the
      name or status of “fugitive.” Instead, a defendant need
      only know that charges are pending against him, that he
      has refused to answer to those charges and that he has
      left the jurisdiction where the charges are pending.

Id.

           Here, the evidence presented at trial showed that at the

time he possessed the firearm in 2004, Bennette knew that there was

an outstanding warrant for his arrest in Maine for obtaining goods

by false pretenses. The government also presented the testimony of

Bennette’s friend who stated that Bennette had told him that when

Bennette   was   young,   he    left   a   company   and   created   his   own

“severance package” by charging “some stuff” from the supply house

and then leaving. Viewing the evidence in the light most favorable

to the government, we find that this evidence was sufficient to

show that Bennette knew he had committed a crime when he “created”

his “severance package” in Maine and thus it supported the jury’s

finding that Bennette left Maine with the knowledge that there were

charges pending against him in that state.2
           Accordingly,    we    affirm     Bennette’s     conviction.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                     AFFIRMED


      2
      Bennette does not assert on appeal that the government failed
to meet the second prong of Spillane; namely, that he refused to
answer the charges by appearing before the tribunal in Maine.
Further, he does not dispute that he possessed a firearm.

                                   - 4 -